Title: To Thomas Jefferson from Robert Smith, 30 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Augt. 30. 1807—
                        
                        I have the pleasure of informing you that the party of Militia that we[nt]
                            here a few days since in pursuit of the pirates that have been
                            infesting our Bay have accomplished their Object and have thes day
                            returned with the Vessel to this port. It seams that upon the approach of the Militia all the pirates excepting four
                            abandoned their vessel. & took refuge in the woods A detachment of the Militia was landed to pursue & secure them.
                            Capt Porter of the Navy was requested by the Militia to take the Command of them which he did and his Conduct has, I
                            understand, given very great satisfaction. I am the more pleased with the result of this affair as it has been effected by Volunteer Militia.
                        Since my letter of yesterday I have been informed that a Vessel has lately sailed from Phila. to Batavia &
                                th She is about this time proceeding from the same port to the Isle of France. By these vessels information will be
                            conveyed that will be sufficient notice to our Trade beyond the Cape.
                   Respecty.
                        
                            Rt Smith
                            
                        
                    